Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 05/06/2020. Claims 21-40 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 06/18/2020 and 10/29/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 29-31, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,536,411 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 16/868,109
Patent No.: US 10,536,411 B2
Claims 21, 29, 37
Claim 1
Claims 22, 30
Claim 1
Claims 23, 31
Claim 1


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-6 of U.S. Patent No. US 10,678,401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 16/868,109
Patent No.: US 10,678,401 B2
Claim 21, 29, 37
Claim 1
Claim 22, 30
Claim 2

Claim 1
Claims 24, 32
Claim 1
Claims 25, 33
Claim 1
Claims 26, 34, 39
Claim 4
Claims 27, 35
Claim 5
Claims 28, 36, 40
Claim 6


Claims 21-23, 25-31, 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of U.S. Patent No. US 10,664,150 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 16/868,109
Patent No.: US 10,664,150 B2
Claims 21, 29, 37
Claim 1
Claims 22, 30
Claims 2, 3, 7
Claims 23, 31, 38
Claim 1
Claims 25, 33
Claim 1
Claims 26, 34, 39
Claims 5, 6
Claims 27, 35
Claim 1
Claims 28, 36, 40
Claim 1


Claims 21-22 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7, and 20 of U.S. Patent No. US 10,685,074 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following mapping below. Each corresponding limitation is either identical or does not have a patentable, nonobvious distinction unless otherwise noted.
Instant Application 16/868,109
Patent No.: US 10,685,074 B2
Claims 21, 29, 37
Claim 1
Claims 22, 30
Claims 2, 3, 7
Claims 24, 32
Claim 20
Claims 25, 33
Claim 1

Claims 5, 6
Claims 27, 35
Claim 1
Claims 28, 36, 40
Claim 1


Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 21-23, 26-31, 34-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (U.S. Patent Application Pub. No. US 20180287981 A1) in view of Wei (U.S. Patent Application Pub. No. US 20180270183 A1).

Claim 21: Leiba teaches a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computer system (i.e. the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; para. [0014, 0018]) to: 
identify one or more highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element is overlaid on top of the group messaging thread window at a position in the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]); and 
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), navigate within the group messaging thread to a display position in the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach wherein the display element is overlaid on top of the window at a position adjacent to a participant's last-read electronic message.
However, Wei teaches wherein the selectable display element is overlaid on top of the group messaging thread window at a position adjacent to a participant's last-read electronic message (i.e. messages displayed by the instant messaging tool with the conversation interface may be regarded as already viewed messages. That is, the messages are considered to have been read by the user; para. [0050]) in the group messaging thread (i.e. fig. 2, when a group conversation interface is active if an unread message exists among the received messages sent to a user, a message prompt indicator (300) may be displayed on the group conversation interface; para. [0057]); and 
in response to a detected selection of the selectable display element, navigate within the group messaging thread (i.e. Because the message viewing area (200) and the group conversation interface (100) are displayed at the same time, the user does not have to leave the current group conversation interface (100) when viewing the message in the message viewing area (200); para. [0057]) to a display position in the group messaging thread window corresponding to a first highlight (i.e. when the messages sent to the user are important messages related to the user, the important messages related to the user can be displayed together on the message viewing area (200); para. [0058]) of the one or more highlight messages (i.e. fig. 3, When intending to view the unread message, the user may perform an expansion operation on the message prompt indicator (300). In response, the instant messaging tool will directly expand a message viewing area (200) within a partial area of the group conversation interface and display the unread message unread to the user in the message viewing area (200); para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Wei. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 22: Leiba and Wei teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to identify the one or more highlight messages by: calculating a score for each of the electronic messages added to the group messaging thread during the period of time corresponding to the absence of the participant from the group messaging thread (i.e. the messages chosen for generating the summary may be determined based on the scores assigned to each message and a threshold score; para. [0027]), wherein calculating the score is based on one or more of: a digital media item in each electronic message, a question within each electronic message, a hyperlink within each electronic message, event information within each electronic message, a mention of the participant within each electronic message, message activity surrounding each electronic message, or a networking system coefficient between the participant and a sender of each electronic message (i.e. group chat messages generated while a user is away or over a user-defined period of time may be analyzed and prioritized based on determining messages directly addressed to the user, messages that mention topics that the user is interested in, and messages associated with people related to the user. Additionally, messages may be prioritized based on determining that a message is a question to the user, an action item for the user, or a request of the user; para. [0023]); and determining electronic messages with a calculated score higher than a threshold score are highlight messages (i.e. if the threshold score is 0.8, then all messages with a combined score of 0.8 or higher may be selected for the summary; para. [0027]).

Claim 23: Leiba and Wei teach the non-transitory computer-readable medium as recited in claim 22. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to determine a highlight category for each of the one or more highlight messages based on contents of each of the one or more highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]).

Claim 26: Leiba and Wei teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to navigate within the group messaging thread to the display position in the group messaging thread window corresponding to the first highlight message by: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages; and navigating within the group messaging thread to a display position in the group messaging thread window corresponding to the identified group message thread identifier (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).

Claim 27: Leiba and Wei teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, (i.e. figs. 2, 3a, position of the message prompt indicator (300); para. [0064]).

Claim 28: Leiba and Wei teach the non-transitory computer-readable medium as recited in claim 21. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to: detect a second selection of the selectable display element; and navigate within the group messaging thread to a display position in the group messaging thread window corresponding to a second highlight message (i.e.  Expand a message viewing area on a partial area of the user conversation interface if an expansion operation on the message prompt indicator is detected, the message viewing area used to display the unread message; para. [0090]).

Claim 29: Leiba teaches a system comprising:
at least one processor (i.e. processor; para. [0029]); and
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by at the at least one processor, cause the system (i.e. the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device; para. [0014, 0018]) to: 
identify one or more highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element is overlaid on top of the group messaging thread window at a position in the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]); and 
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), navigate within the group messaging thread to a display position in the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach wherein the display element is overlaid on top of the window at a position adjacent to a participant's last-read electronic message.
However, Wei teaches wherein the selectable display element is overlaid on top of the group messaging thread window at a position adjacent to a participant's last-read electronic message (i.e. messages displayed by the instant messaging tool with the conversation interface may be regarded as already viewed messages. That is, the messages are considered to have been read by the user; para. [0050]) in the group messaging thread (i.e. fig. 2, when a group conversation interface is active if an unread message exists among the received messages sent to a user, a message prompt indicator (300) may be displayed on the group conversation interface; para. [0057]); and 
in response to a detected selection of the selectable display element, navigate within the group messaging thread (i.e. Because the message viewing area (200) and the group conversation interface (100) are displayed at the same time, the user does not have to leave the current group conversation interface (100) when viewing the message in the message viewing area (200); para. [0057]) to a display position in the group messaging thread window corresponding to a first highlight (i.e. when the messages sent to the user are important messages related to the user, the important messages related to the user can be displayed together on the message viewing area (200); para. [0058]) of the one or more highlight messages (i.e. fig. 3, When intending to view the unread message, the user may perform an expansion operation on the message prompt indicator (300). In response, the instant messaging tool will directly expand a message viewing area (200) within a partial area of the group conversation interface and display the unread message unread to the user in the message viewing area (200); para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Wei. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 30: Leiba and Wei teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to identify the one or more highlight messages by: calculating a score for each of the electronic messages added to the group messaging thread during the period of time corresponding to the absence of the participant from the group messaging thread (i.e. the messages chosen for generating the summary may be determined based on the scores assigned to each message and a threshold score; para. [0027]), wherein calculating the score is based on one or more of: a digital media item in each electronic message, a question within each electronic message, a hyperlink within each electronic message, event information within each electronic message, a mention of the participant within each electronic message, message activity surrounding each electronic message, or a networking system coefficient between the participant and a sender of each electronic message (i.e. group chat messages generated while a user is away or over a user-defined period of time may be analyzed and prioritized based on determining messages directly addressed to the user, messages that mention topics that the user is interested in, and messages associated with people related to the user. Additionally, messages may be prioritized based on determining that a message is a question to the user, an action item for the user, or a request of the user; para. [0023]); and determining electronic messages with a calculated score higher than a threshold score are highlight messages (i.e. if the threshold score is 0.8, then all messages with a combined score of 0.8 or higher may be selected for the summary; para. [0027]).

Claim 31: Leiba and Wei teach the system as recited in claim 30. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to determine a highlight category for each of the one or more highlight messages based on contents of each of the one or more highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]).

Claim 34: Leiba and Wei teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to navigate within the group messaging thread to the display position in the group messaging thread window corresponding to the first highlight message by: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages; and navigating within the group messaging thread to a display position in the group messaging thread window corresponding to the identified group message thread identifier (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).

Claim 35: Leiba and Wei teach the system as recited in claim 29. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to reposition the selectable display element overlaid on top of the group messaging thread window to a position (i.e. figs. 2, 3a, position of the message prompt indicator (300); para. [0064]).

Claim 36: Leiba and Wei teach the system as recited in claim 35. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to: detect a second selection of the selectable display element; and navigate within the group messaging thread to a display position in the group messaging thread window corresponding to a second highlight message (i.e.  Expand a message viewing area on a partial area of the user conversation interface if an expansion operation on the message prompt indicator is detected, the message viewing area used to display the unread message; para. [0090]).

Claim 37: Leiba teaches a method comprising: 
identifying one or more highlight messages from messages (i.e. The summary generation sub-system 302 may begin by receiving a set of group chat missed messages 304 that were generated while the user was away; para. [0037]) added to a group messaging thread during a period of time corresponding to an absence of a participant from the group messaging thread (i.e. After the missed messages 304 are collected over the time period the user was away, known algorithms may be used to cluster subsets of the missed messages 304 based on topic; para. [0038]); 
in response to the participant accessing the group messaging thread after the period of time (i.e. After the top messages are picked at 312, the summary generation sub-system 302 presents the top messages as a summary of most relevant messages (i.e., top messages) that the user missed while away from the group chat or that were generated during a user-defined period of time; para. [0044]), provide a selectable display element overlaid on top of a group messaging thread window that includes the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]), wherein the selectable display element is overlaid on top of the group messaging thread window at a position in the group messaging thread (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]); and 
in response to a detected selection of the selectable display element (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]), navigate within the group messaging thread to a display position in the group messaging thread window corresponding to a first highlight message of the one or more highlight messages (i.e. in response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user; para. [0045]).
Leiba does not explicitly teach wherein the display element is overlaid on top of the window at a position adjacent to a participant's last-read electronic message.
However, Wei teaches wherein the selectable display element is overlaid on top of the group messaging thread window at a position adjacent to a participant's last-read electronic message (i.e. messages displayed by the instant messaging tool with the conversation interface may be regarded as already viewed messages. That is, the messages are considered to have been read by the user; para. [0050]) in the group messaging thread (i.e. fig. 2, when a group conversation interface is active if an unread message exists among the received messages sent to a user, a message prompt indicator (300) may be displayed on the group conversation interface; para. [0057]); and 
in response to a detected selection of the selectable display element, navigate within the group messaging thread (i.e. Because the message viewing area (200) and the group conversation interface (100) are displayed at the same time, the user does not have to leave the current group conversation interface (100) when viewing the message in the message viewing area (200); para. [0057]) to a display position in the group messaging thread window corresponding to a first highlight message (i.e. when the messages sent to the user are important messages related to the user, the important messages related to the user can be displayed together on the message viewing area (200); para. [0058]) of the one or more highlight messages (i.e. fig. 3, When intending to view the unread message, the user may perform an expansion operation on the message prompt indicator (300). In response, the instant messaging tool will directly expand a message viewing area (200) within a partial area of the group conversation interface and display the unread message unread to the user in the message viewing area (200); para. [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Leiba to include the feature of Wei. One would have been motivated to make this modification because it reduces the probability of the user missing important messages in a large number of messages or not being able to find important messages, which is common in current applications. Viewing time is greatly reduced, and the user experience is improved.

Claim 40: Leiba and Wei teach the method as recited in claim 37. Leiba further teaches detecting a second selection of the selectable display element; and navigating within the group messaging thread to a display position in the group messaging thread window corresponding to a second highlight message (i.e.  Expand a message viewing area on a partial area of the user conversation interface if an expansion operation on the message prompt indicator is detected, the message viewing area used to display the unread message; para. [0090]).

7.	Claims 24-25, 32-33, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. (U.S. Patent Application Pub. No. US 20180287981 A1) in view of Wei (U.S. Patent Application Pub. No. US 20180270183 A1) and further in view of Hwang et al. (U.S. Patent Application Pub. No. US 20140075375
A1).

Claim 24: Leiba and Wei teach the non-transitory computer-readable medium as recited in claim 23. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to generate the selectable display element comprising individually selectable portions associated with the determined highlight categories (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).

However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with the corresponding highlight category (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Wei to include the feature of Hwang. One would have been motivated to make this modification because the user can quickly visualize the number of unread message within the category.

Claim 25: Leiba, Wei, and Hwang teach the non-transitory computer-readable medium as recited in claim 24. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the computer system to detect a selection of the selectable display element by detecting a selection of one portion of the selectable display element (i.e. The user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]).

Claim 32: Leiba and Wei teach the system as recited in claim 31. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to generate the selectable display element comprising individually selectable portions associated with the determined highlight categories (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).
Leiba and Wei do not explicitly teach wherein each individually portion further includes an indication of a number of highlight messages associated with the corresponding highlight category.
However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with the corresponding highlight category (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).


Claim 33: Leiba, Wei, and Hwang teach the system as recited in claim 32. Leiba further teaches storing instructions thereon that, when executed by the at least one processor, cause the system to detect a selection of the selectable display element by detecting a selection of one portion of the selectable display element (i.e. The user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]).

Claim 38: Leiba and Wei teach the method as recited in claim 37. Leiba further teaches determining a highlight category for each of the one or more highlight messages based on contents of each of the one or more highlight messages (i.e. the clustered messages are ranked by topics. The clustered messages may be parsed to extract the message topic and then compare the extracted message topics with the user's topics of interest 212 retrieved from the user profile sub-system 202; para. [0039]); and generating the selectable display element comprising individually selectable portions associated with the determined highlight categories (i.e. the summary message cluster topics may be presented to the user as round icons, or bubbles, whereby each message cluster topic may have a corresponding bubble; para. [0044]).
Leiba and Wei do not explicitly teach wherein each individually portion further includes an indication of a number of highlight messages associated with the corresponding highlight category.
However, Hwang teaches wherein each individually selectable portion further includes an indication of a number of highlight messages associated with the corresponding highlight category (i.e. fig. 6B, the indicator may represent the number of unread messages; para. [0054-0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Leiba and Wei to include the feature of Hwang. 

Claim 39: Leiba, Wei, and Hwang teach the method as recited in claim 38. Leiba further teaches detecting a selection of the selectable display element by detecting a selection of one portion of the selectable display element (i.e. the user may interact with a bubble my clicking on the bubble with a mouse cursor or tapping on a touchscreen with a finger over the bubble; para. [0044]); and wherein navigating within the group messaging thread to the display position in the group messaging thread window corresponding to the first highlight message comprises: identifying a group message thread identifier associated with the first highlight message of the one or more highlight messages; and navigating within the group messaging thread to a display position in the group messaging thread window corresponding to the identified group message thread identifier (i.e. In response to the user interaction with a specific bubble, the bubble may expand to show the messages within the message cluster that are most relevant to the user. The most relevant messages within the message cluster may be selected based on determining a similarity score for the topics within the message cluster and determining a social closeness score for each message within the message cluster; para. [0045]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wu et al. (Pub. No. US 9,913,114 B1), the use of overlaid cards in a stacked format, each containing one message, a few messages, or a representation of one or more messages, to show the user unread messages in the conversation in a format which is easier for the user to grasp.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN H TRAN/Primary Examiner, Art Unit 2173